In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00111-CV
                               __________________

                         IN THE INTEREST OF E.L.W.

__________________________________________________________________

                On Appeal from the 279th District Court
                       Jefferson County, Texas
                      Trial Cause No. F-239,383
__________________________________________________________________

                          MEMORANDUM OPINION

      Mother and Father appeal from an order terminating their parental rights to

their eleven-month-old daughter, E.L.W. The trial court found, by clear and

convincing evidence, that statutory grounds exist for termination of Mother’s and

Father’s parental rights and that termination of their parental rights would be in the

best interest of the child. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (F), (N),

(O), (2).

      Mother’s and Father’s appointed attorneys submitted briefs in which both

attorneys contend that there are no meritorious issues for appeal and that the appeals

are frivolous. See Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161

                                          1
S.W.3d 728, 730-31 (Tex. App.—Beaumont 2005, no pet.) (Anders procedures

apply in parental-rights termination cases). The briefs present the attorneys’

professional evaluation of the record and explain why no arguable grounds exist to

overturn the trial court’s judgment. Both attorneys represented to the Court that they

gave Mother and Father a copy of the Anders brief they filed, notified both parents

of their right to file a pro se brief, and provided Mother and Father a copy of the

appellate record. The Court notified Mother and Father of their right to file a pro se

response and of the deadline for doing so. Neither Mother nor Father filed a response

with the Court.

      We have independently evaluated the appellate record and the briefs filed by

Mother’s and Father’s court-appointed attorneys. See Penson v. Ohio, 488 U.S. 75,

80 (1988) (citing Anders, 386 U.S. at 744); Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso

2009, no pet.). Based on our review of the record, we have found nothing that would

arguably support an appeal and we agree that the appeals are frivolous and lack

merit. See Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”); In re K.R.C., 346

S.W.3d at 619. Therefore, we find it unnecessary to order appointment of new

                                          2
counsel to re-brief this appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991).

      We affirm the trial court’s order terminating Mother’s and Father’s parental

rights. We deny the motions to withdraw filed by Mother’s and Father’s court-

appointed appellate attorneys because the right to counsel in suits seeking the

termination of parental rights extends through the exhaustion or waiver of all

appeals. See Tex. Fam. Code Ann. § 107.016(2)(B); In re P.M., 520 S.W.3d 24, 27

(Tex. 2016). Accordingly, the obligation of Mother’s counsel to Mother and the

obligation to Father’s counsel to Father have not been discharged. See In re P.M.,

520 S.W.3d at 27. Should Mother or Father decide to pursue an appeal to the

Supreme Court of Texas, their respective counsel’s obligation can be met “by filing

a petition for review that satisfies the standards for an Anders brief.” See id. at 27-

28.

      AFFIRMED.


                                                     _________________________
                                                         LEANNE JOHNSON
                                                               Justice

Submitted on August 15, 2022
Opinion Delivered August 18, 2022

Before Kreger, Horton and Johnson, JJ.




                                          3